department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may ont significant index number kekkkkkekkaakkr kkk kr ke krekkkkekkeekerekee karkkkkkkekkek keke kek rkreekekkekkkrkekkerkre kekkkkkkikkke kerr ‘ cb y é t é ’ ‘ in re kkk ik hk ik hhh ik kai ik kaki iki iaa ishii sisk iasi sssi ia iiia ei aia atari iaea ree eere kkk kkk company hkkkikekekeeerekrereereekrreererkeereere e n rakkekkkek dear kk kkkkke this letter is to inform you that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date is denied the company manufactures abrasive distributors it has one owner and on a fiscal_year ending march employees the company and the plan operate for and the facts of the company's situation show that it is experiencing significant financial distress this is seen in the decline in sales and losses that the company has incurred from through while the company has adjusted payroll and expenses in an attempt to improve its financial situation the company's cash flows have suffered greatly due to a decrease in sales volume the company states also that it has had no resources to promote its products and pursue new business you were notified in a letter dated date that your request had been tentatively denied the letter stated that you had days from that date to request a conference of right we did not receive a timely response to the letter therefore you have waived your right to a conference after considering all financial information the company has supplied we have determined that its business hardship is not temporary furthermore even if the funding waiver were granted the company's financial submission illustrates that it would not be able to make periodic_payments to the plan sufficient to cover both the amortization payments on the funding waiver plus the future ongoing cost of the plan therefore because the company's financial hardship does not appear to be temporary and it is unable to satisfy future minimum_funding requirements your request for a q waiver of the minimum_funding_standard for the plan_year ending date is denied you should note that excise_taxes under sec_4971 of the internal_revenue_code code are currently due on the minimum_funding requirement for the plan_year ending date you should file a form_5330 as soon as possible to report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact kkkkkkkeke id lalalalabalaiialsd at rik ler sincerely yours william hulteng manager employee_plans technical cc
